DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.
3.	As directed by the amendment: claims 13, 15-16 and 21 have been amended, claims 6-8 and 10-12 have been cancelled previously, and no claims have been added. Thus, claims 1-5, 9 and 13-21 are presently pending in this application, claim 9 remains withdrawn from consideration.

Election/Restrictions
4. 	Claims 1 and 13 are allowable. Claim 9 is previously withdrawn from consideration as a result of a restriction requirement, contain all the limitations of the allowable claim 1. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement as set forth in the Office action mailed on 10/04/2017, is hereby withdrawn and claim 9 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional 

Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and they are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses the word “means” that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: atmospheric pressure detection means in claim 1 and/or intake air temperature detection means and fuel temperature detection means in claim 2  and/or switching means in claims 3 and 4.
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

EXAMINER’S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chad Wallis (Registration No. 78, 733) on April 29, 2021.
The application has been amended as follows:
Claims 18-20 are canceled.
In claim 1, line 4: after “driven by”, “power by the engine” has been replaced with --a power of the engine--.
In claim 2, line 5: before “based on”, “the output torque characteristic” has been replaced with –the output torque characteristic of the engine--. 
In claim 3, line 5, after “based on”, “the output torque characteristic and the maximum absorbing torque” have been replaced with --the output torque characteristic of the engine and the maximum absorbing torque of the hydraulic pump--.
In claim 4, line 5, after “based on”, “the output torque characteristic and the maximum absorbing torque” have been replaced with --the output torque characteristic of the engine and the maximum absorbing torque of the hydraulic pump--.
In claim 5, line 2: after “such that,” “when work” has been replaced with –when a work--.
In claim 5, lines 3-4, after “based on”, “the output torque characteristic and the maximum absorbing torque” have been replaced with --the output torque characteristic of the engine and the maximum absorbing torque of the hydraulic pump--.
In claim 9, lines 3-4, after “based on”, “the output torque characteristic and the maximum absorbing torque” have been replaced with --the output torque characteristic of the engine and the maximum absorbing torque of the hydraulic pump--.
In claim 13, line 4: after “driven by”, “power by the engine” has been changed to --a power of the engine--.
In claim 14, line 5: before “based on”, “output torque characteristic” has been replaced with --output torque characteristic of the engine--. 
In claim 15, lines 1-2: after “wherein”, “the output torque characteristic” has been replaced with –the output torque characteristic of the engine--. 
In claim 16, line 6, after “based on”, “the output torque characteristic and the maximum absorbing torque” have been replaced with --the output torque characteristic of the engine and the maximum absorbing torque of the hydraulic pump--.
In claim 17, line 16: after “based on”, “the first and second signal” has been replaced with –the first and second signals--. 


Allowable Subject Matter

7.	Claims 1-5, 9, 13-17 and 21 are allowed.

8.	The following is an examiner's statement of reasons for allowance: with consideration of Applicant’s arguments on pages 8-10 of Remarks filed on 10/15/2020, 
Regarding independent claims 1 and 13, the prior art neither discloses nor makes obvious a construction machine comprising an electronic control unit (ECU) that is configured to set a low-idle rotational speed of the engine and/or to control the engine to set a low-idle rotational speed of the engine such that a maximum output torque of the engine at the low-idle rotational speed is greater than a maximum absorbing torque of the hydraulic pump in combination with all limitations of the independent claims 1 and 13.
The closest prior art of record directed to Narazaki et al. (Pub. No.: US
2013/0190994 A1 in view of Nishimura (Patent No.: JP2004132195) was disclosed in the previous office action. 
Narazaki discloses the construction machine, wherein the control unit 40 controls the engine 2 and includes an auto idle control section 45, a target speed setting section 29, and a speed control section 23 (see Paragraph [0026]). Narazaki’s control system is designed such that the first arithmetic unit 32 calculates the correction gain based on an atmospheric pressure sensor value Pa output from the pressure sensor 27 (see Paragraph [0041]). Narazaki demonstrates as how the control unit or ECU is being configured to set an output torque characteristic of the engine based on an atmospheric pressure detected by the atmospheric pressure detection means. However, Narazaki does not disclose setting a low idle rotational speed of the engine such that a maximum output torque of the engine at the low idle rotational speed is greater than a maximum absorbing torque of the hydraulic pump, as claimed.

Several other searches have also not yielded any prior art references or combination of references that would fully anticipate or render obvious all the claimed limitations of the instant independent claims. 
As a result the instant pending claims are deemed allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILYA PEKARSKAYA whose telephone number is (571)272-1158.  The examiner can normally be reached on Monday to Friday, 9:00-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118 and/or Essama Omgba can be reached on (571)272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/CHARLES G FREAY/           Primary Examiner, Art Unit 3746                                                                                                                                                                                             

/L.P/Examiner, Art Unit 3746